ACCEPTED
                                                                                       03-17-00483-CV
                                                                                             21101006
                                                                             THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                     12/5/2017 4:25 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-17-00483-CV

                    IN THE THIRD COURT OF APPEALS                      FILED IN
                                                                3rd COURT OF APPEALS
                                                                    AUSTIN, TEXAS
                                                                12/5/2017 4:25:08 PM
        INTEGRITY Global Security, LLC and Green Hills        Software,  Inc.,
                                                                  JEFFREY D. KYLE
                                                                        Clerk
                                                     Appellants,
                                        v.
     Dell Marketing L.P., Dell Federal Systems L.P., and Dell Products, L.P.,
                                                     Appellees.

     On Appeal from the 345th Judicial District Court, Travis County, Texas
                  Trial Court Cause No. D-1-GN-16-000345

            UNOPPOSED MOTION FOR EXTENSION OF TIME
                TO FILE APPELLANTS’ REPLY BRIEF


Dale Wainwright                              Frank E. Merideth, Jr.
State Bar No. 00000049                       Admitted Pro Hac Vice
wainwrightd@gtlaw.com                        meridethf@gtlaw.com
Alan W. Hersh                                GREENBERG TRAURIG, LLP
State Bar No. 24080944                       1840 Century Park East, Suite 1900
hersha@gtlaw.com                             Los Angeles, California 90067
GREENBERG TRAURIG, LLP                       Telephone: (310) 586-7825
300 West 6th Street, Suite 2050              Facsimile: (310) 586-0275
Austin, Texas 78701
Telephone: (512) 320-7200
Facsimile: (512) 320-7210




COUNSEL FOR APPELLANTS INTEGRITY GLOBAL SECURITY, LLC AND GREEN
                       HILLS SOFTWARE, INC.
TO THE HONORABLE COURT:

      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(a),

Appellants INTEGRITY Global Security, LLC and Green Hills Software, Inc.

(collectively “Appellants”) file this unopposed motion requesting an extension of

time to file their reply brief, which is currently due on December 11, 2017.

Appellants seek a thirty day extension, up to an including January 10, 2018, in

which to file their reply brief. This is Appellants’ first request for an extension of

this deadline. Appellees do not oppose the requested extension.

      Appellants request this extension to allow appellate counsel an opportunity

to fully analyze and respond to the issues presented in Appellees’ response brief.

The Court previously granted Appellees’ unopposed motion for a 30-day extension

in which to file their Appellees’ Brief. Appellees’ Brief is nearly sixty pages long,

excluding appendices, and Appellants require additional time to adequately and

fully respond to the complex issues presented in this appeal.

      Furthermore, commitments in trial courts and other appellate deadlines—as

well as personal commitments during the holiday season—facing Appellants’

counsel make additional time to adequately prepare and file Appellants’ reply

necessary. Therefore, Appellants requests that the Court grant this thirty day

extension in order to afford appellate counsel adequate time to thoroughly reply to

the complex issues and arguments raised.


                                          2
        This extension is not sought for purposes of delay but that justice may be

done.

                                       PRAYER

        For these reasons, Appellants INTEGRITY Global Security, LLC and Green

Hills Software, Inc. pray that the Court grant Appellants’ motion for a thirty day

extension of time, allowing Appellants up to and including January 10, 2017, to

reply to Appellees’ Brief. Appellants also pray for such further relief to which

they may be entitled.

                                             Respectfully submitted,

                                             GREENBERG TRAURIG, LLP

By: /s/ Dale Wainwright                      By: /s/ Frank E. Merideth, Jr.
     Dale Wainwright                            Frank E. Merideth, Jr.
     State Bar No. 00000049                     California State Bar No. 46266
     wainwrightd@gtlaw.com                      Admitted Pro Hac Vice
     Alan W. Hersh                              1840 Century Park East, Suite 1900
     State Bar No. 24080944                     Los Angeles, CA 90067-2101
     hersha@gtlaw.com                           Telephone: (310) 586-7879
     300 West 6th Street, Suite 2050            Facsimile: (310) 586-0275
     Austin, Texas 78701                        meridethf@gtlaw.com
     Telephone: (512) 320-7200
     Facsimile: (512) 320-7210



                          Counsel for Appellants
         INTEGRITY Global Security, LLC and Green Hills Software, Inc.




                                         3
                     CERTIFICATE OF CONFERENCE

      I certify that I communicated about this Unopposed Motion for Extension of
Time to File Appellants’ Reply Brief with Sinead O’Carroll, counsel for Appellees,
and she advised that they do not oppose the relief requested in this motion.

                                                /s/ Alan Hersh
                                                    Alan Hersh

                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was
electronically filed with the Court and that counsel of record, who are deemed to
have consented to electronic service, are being served on this 5th day of December
2017 via the court’s CM/ECF System.

Beverly Reeves
State Bar No. 16716500
breeves@reevesbrightwell.com
Kim Brightwell
State Bar No. 02992700
kbrightwell@reevesbrightwell.com
Sinead O’Carroll
State Bar No. 24013253
socarroll@reevesbrightwell.com
REEVES & BRIGHTWELL LLP
221 W. 6th Street, Suite 1000
Austin, Texas 78701
Phone: (512) 334-4500
Facsimile: (512) 334-4492

Counsel for Defendants
Dell Marketing L.P.,
Dell Federal Systems L.P., and
Dell Products L.P.


                                                /s/ Dale Wainwright
                                                    Dale Wainwright

                                        4